Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Representative Doug Swartz, on 03/11/2022. 
The application has been amended as follows:
Cancel claims 2, 12, 16
1. 	(Amended) A system comprising: 
	a data processor to identify at least two data graphs, each data graph including a plurality of data nodes, and each data node associated with a plurality of attributes; 
	a semantic relations module to identify, via a processor, semantically similar data nodes of the at least two data graphs, wherein the semantic relations module is to identify the semantically similar data nodes based on semantic relatedness scores for pairs of data nodes; and 
	a consolidation module to: 

merge the respective plurality of attributes associated with the identified semantically similar data nodes of the at least two data graphs, 
generate a consolidated data graph including the merged data nodes and the merged attributes, and
cause to display, in an interactive graphical user interface of a computing device, the consolidated data graph comprising data nodes and edges that are selectable via the interactive graphical user interface.

2.	(Canceled)

3.	(Previously Presented) The system of claim [[2]] 1, wherein the semantic relations module is to identify two data nodes as similar if an associated semantic relatedness score exceeds a threshold.

4.	(Previously Presented) The system of claim 1, wherein the semantic relations module is to:
parse text of at least two unstructured data objects, 
generate a grammar tree based on the parsed text of the at least two unstructured data objects, and


5.	(Previously Presented) The system of claim 1, wherein the data processor is to further identify relationships between the plurality of data nodes, and the consolidation module is to further generate the consolidated data graph based on merging relationships associated with the semantically similar data nodes.

6.	(Previously Presented) The system of claim 5, wherein the consolidation module is to: 
	merge the respective plurality of attributes after merging the identified semantically similar data nodes, and
	merge the relationships after merging the respective plurality of attributes.  

7.	(Previously Presented) The system of claim 8, wherein the data processor is to perform identification of semantic similarity and merge operations in tandem for each data node. 

8.	(Previously Presented) The system of claim 1, wherein each data node of the plurality of data nodes is associated with a particular product or service.  



	identifying, via a processing system, at least two data graphs, each data graph including a plurality of data nodes, and each data node associated with a plurality of attributes; 
	identifying, via the processing system, semantically similar data nodes of the at least two data graphs; 
identifying the semantically similar data nodes based on a number of tokens that match, wherein the data nodes comprise the tokens;
	merging the identified semantically similar data nodes of the at least two data graphs via the processing system; 
	merging the respective plurality of attributes associated with the identified semantically similar data nodes of the at least two data graphs;
	generating a consolidated data graph including the merged data nodes and the merged attributes; and
	causing to display, in an interactive graphical user interface of a computing device, the consolidated data graph comprising data nodes and edges that are selectable via the interactive graphical user interface.

10.	(Previously Presented) The method of claim 9, further comprising identifying the semantically similar data nodes based on a length of a path between pairs of terms in a grammar tree, wherein the grammar tree is generated based on parsed text from at least one of the at least two data graphs.



12.	(Canceled) 

13.	(Previously Presented) The method of claim 9, further comprising:
	generating a converged attribute list for at least two of the identified semantically similar data nodes.

14.	(Previously Presented) The method of claim 10, further comprising: 
identifying the semantically similar data nodes based on semantic relatedness scores for pairs of data nodes,
parsing text of at least two unstructured data objects, 
generating a grammar tree based on the parsed text of the at least two unstructured data objects, and
determining semantic relatedness scores for pairs of terms of the generated grammar tree based on lengths of paths between the pairs of terms in the generated grammar tree.  

15.	(Amended) A non-transitory computer readable medium comprising executable instructions to: 

	identify, via the processor, semantically similar data nodes of the at least two data graphs; 
identify, via the processor, the semantically similar data nodes based on semantic relatedness scores for pairs of data nodes;
	merge the identified semantically similar data nodes of the at least two data graphs via the processor; 
	merge the respective plurality of attributes associated with the identified semantically similar data nodes of the at least two data graphs; 
	generate a consolidated data graph including the merged data nodes and the merged attributes; and 
	cause to display, in an interactive graphical user interface of a computing device, the consolidated data graph comprising data nodes and edges that are selectable via the interactive graphical user interface.

16.	(Canceled) 

17.	(Previously Presented) The non-transitory computer readable medium of claim [[16]] 15, comprising executable instructions to:
parse text of at least two unstructured data objects, 
generate a grammar tree based on the parsed text of the at least two unstructured data objects, and


18.	(Previously Presented) The non-transitory computer readable medium of claim 15, comprising executable instructions to:
	identify relationships between the plurality of data nodes, and 
	generate the consolidated data graph based on merging relationships associated with the semantically similar data nodes.

19.	(Previously Presented) The non-transitory computer readable medium of claim 18, comprising executable instructions to:
	merge the respective plurality of attributes after merging the identified semantically similar data nodes, and
	merge the relationships after merging the respective plurality of attributes.  

20.	(Previously Presented) The non-transitory computer readable medium of claim 15, wherein each data node of the plurality of data nodes is associated with a particular product or service.   

Reasons for Allowance
Claims 1, 3-11, 13-15, 17-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1, 9, 15 recite, in combination with the remaining elements, the uniquely distinct steps of: identifying the semantically similar data nodes based on a number of tokens that match, wherein the data nodes comprise the tokens; merging the identified semantically similar data nodes of the at least two data graphs via the processing system; merging the respective plurality of attributes associated with the identified semantically similar data nodes of the at least two data graphs;
generating a consolidated data graph including the merged data nodes and the merged attributes. 
The closest prior art Hess et al. (US Pub. No. 2016/0035114) show substantially similar consolidation and customization of graph-based system. However, Hess’s system does not fairly disclose the herein above claimed limitations, as recited in independent claims 1, 9, and 15 because the dependency characteristics in Hess are defined as edges and not attributes as claimed. Therefore, the prior art, taken singularly or in combination, fail to anticipate or render the above stated system limitation obvious. 
Dependent claims 3-8; 10-11, 13-14; 17-20 are allowed at least by virtue of their dependency from claims 1, 9, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 9:00AM to 5:00PM. 

 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/           Primary Examiner, Art Unit 2153